Citation Nr: 1341248	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-15 844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left thumb disability.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability based on loss of extension.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability based on loss of flexion.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from May 1998 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded 10 percent evaluations for the Veteran's right knee loss of extension and loss of flexion, and for a left thumb disability.

The Board notes that the Veteran was service connected for his right knee and left thumb disabilities by a May 2001 rating decision, at which time noncompensable evaluations were assigned for those disabilities.

The Board notes that the Veteran's last VA examination of his left thumb and right knee disabilities was in December 2007.  The Board additionally acknowledges that he was sent an October 2012 letter noting that another letter would be sent informing him of his scheduled VA examinations.  No further letter regarding a scheduled VA examination appears in the claims file.  It appears that the Veteran failed to report to scheduled VA examinations for his right knee and left thumb on November 11, 2012.

In light of the length of time since the Veteran's last VA examination and the fact that there does not appear to have been a letter notifying the Veteran of his scheduled VA examinations in November 2012, the Board finds that a remand is necessary at this time in order to afford the Veteran VA examinations for his left thumb and right knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his left thumb and right knee disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct range-of-motion testing-particularly as to the Veteran's right knee extension, flexion, and any ankylosis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for both flexion and extension.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should indicate that. 

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left thumb disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the left thumb and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  

Specifically, the examiner should indicate the following: 

(a) Whether the Veteran's left thumb is ankylosed, and if so, whether such is favorable or unfavorable.

(b) Whether the gap between the thumb pad and the fingers when attempting to oppose the fingers to the thumb is more than 2 inches (5.1 centimeters), between one and two inches (2.5 to 5.1 centimeters), or less than 1 inch (2.5 centimeters).

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of his left thumb and right knee disabilities.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

